United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1450
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Sandra Lee Calkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: August 14, 2012
                              Filed: August 17, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Sandra Calkins directly appeals the below-Guidelines-range sentence the
district court1 imposed after she pleaded guilty to bank fraud, in violation of 18


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
U.S.C. § 1344. Her counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.
Calkins has filed a pro se supplemental brief in which she challenges loss-related
findings underlying the district court’s Guidelines calculations, and thus suggests that
the court committed procedural sentencing errors. She also has moved for leave to
appeal in forma pauperis and for appointment of new counsel.

       Upon careful review, we conclude that the district court did not commit any
significant procedural error in sentencing Calkins. See United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (in reviewing sentence, appellate court
first ensures that district court committed no significant procedural error, such as
improperly calculating Guidelines range); see also United States v. Alfonso, 479 F.3d
570, 573 (8th Cir. 2007) (district court properly declined to offset victims’ gains on
one investment against their losses on subsequent investments). We also conclude
that the sentence is not substantively unreasonable. See Feemster, 572 F.3d at 461-62
(in considering substantive reasonableness of sentence, appellate court will take into
account totality of circumstances, including extent of any variance), see also United
States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam) (where district court
has sentenced defendant below advisory Guidelines range, it is nearly inconceivable
that court abused its discretion in not varying further downward).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw, subject
to counsel informing Calkins about procedures for seeking rehearing or filing a
petition for certiorari. We also deny as moot Calkins’s motion for leave to appeal in
forma pauperis and for appointment of new counsel.
                         ______________________________




                                          -2-